Case: 15-31036      Document: 00513639067         Page: 1    Date Filed: 08/16/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 15-31036
                                                                                  Fifth Circuit

                                                                                FILED
                                 Conference Calendar                      August 16, 2016
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

DARREN D. BROWN, also known as Darren Dewayne Brown,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 1:09-CR-151-1


Before REAVLEY, ELROD, and GRAVES, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Darren D. Brown raises an
argument that is foreclosed by Almendarez-Torres v. United States, 523 U.S.
224, 228, 235 (1998), which held that convictions used to enhance a sentence
under 8 U.S.C. § 1326(b)(2) need not be set forth in the indictment.
       Brown’s pro se letter, raising ineffective assistance of trial counsel at
sentencing and stating that he wishes to appeal the forfeiture of his property,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-31036   Document: 00513639067     Page: 2   Date Filed: 08/16/2016


                                No. 15-31036

is not considered because Brown has no right to hybrid representation. See
United States v. Ogbonna, 184 F.3d 447, 449 & n.1 (5th Cir. 1999).
      Accordingly, the motion for summary affirmance is GRANTED, the
alternative motion for an extension of time to file a brief is DENIED, and the
judgment of the district court is AFFIRMED.




                                      2